Name: Commission Regulation (EC) NoÃ 972/2008 of 3Ã October 2008 amending Regulation (EC) NoÃ 341/2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  plant product;  cooperation policy;  international trade
 Date Published: nan

 4.10.2008 EN Official Journal of the European Union L 265/6 COMMISSION REGULATION (EC) No 972/2008 of 3 October 2008 amending Regulation (EC) No 341/2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 134 and 148 thereof in conjunction with Article 4, Whereas: (1) In accordance with Chapter II of Commission Regulation (EC) No 341/2007 (2), applications for A licence have to be submitted in April, July, October and January of each year, and A licences are only valid for the subperiod for which they have been issued. (2) According to an Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 for the modification of concessions with respect to garlic provided for in Schedule CXL annexed to the GATT (3), approved by Council Decision 2001/404/EC (4), the import tariff quota period for garlic should be divided into four subperiods. (3) In order to provide importers with more flexibility, the period in which they may lodge applications for A licences should begin six weeks earlier. (4) In order to ensure that as much unused or partly used import licences as possible may be reallocated, the quantities, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued should be notified by the end of November for the information available at that time. Later notifications only serve statistical purposes, so a single notification at the end of July would be sufficient for such quantities. (5) Under Commission Regulation (EC) No 1084/95 of 15 May 1995 abolishing the protective measure applicable to imports of garlic originating in Taiwan and replacing it with a certificate of origin (5) a certificate of origin is required for the import of garlic from Taiwan. It provides for a regime similar to that laid down in Chapter IV of Regulation (EC) No 341/2007 for garlic of certain other origins. In the interests of legislative simplification and readability, it is appropriate to list all countries to which an origin certificate for garlic is needed in one place. Taiwan should therefore be added to the list of countries in Annex IV to Regulation (EC) No 341/2007 to which Chapter IV of that Regulation is applied. Regulation (EC) No 1084/95 should therefore be repealed. (6) Regulation (EC) No 341/2007 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 341/2007 is amended as follows: 1. paragraph 1 of Article 10 is replaced by the following: 1. Importers shall submit their applications for A  licences during the first five working days following the 15th day of February for the first subperiod (June to August), following the 15th day of May for the second subperiod (September to November), following the 15th day of August for the third subperiod (December to February) and following the 15th day of November for the fourth subperiod (March to May).; 2. in Article 12(1), the first and the second subparagraphs are replaced by the following: By the end of each month referred to in Article 10(1), Member States shall notify the Commission of the quantities in kilograms, including nil returns, for which A  licence applications have been lodged in respect of the relevant subperiod. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the information referred to in point (c) of the first subparagraph of Article 11(1) of that Regulation by: (a) the end of November for the quantities on which information is available by that date, and (b) the end of July for the remainder of the quantities for the import tariff quota period in question.; 3. Annex IV is replaced by the text set out in the Annex to this Regulation. Article 2 Regulation (EC) No 1084/95 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 15 November 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 90, 30.3.2007, p. 12. (3) OJ L 142, 29.5.2001, p. 8. (4) OJ L 142, 29.5.2001, p. 7. (5) OJ L 109, 16.5.1995, p. 1. ANNEX ANNEX IV List of third countries referred to in Articles 15, 16 and 17 Iran Lebanon Malaysia Taiwan United Arab Emirates Vietnam.